Title: The Committee of Secret Correspondence to Silas Deane, 2 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


Sir
Philada. October 2d. 1776
We have this day received from the Honorable Congress of Delegates of the United States of America the important papers that accompany this letter being,

first, a Treaty of Commerce and Alliance between the Court of France and these States.
  second, Instructions to their Commissioners relative to the said Treaty.
  lastly, A Commission, whereby you will see that Doctr. Franklin, The Honorable Thos. Jefferson Esqr. and yourself are appointed Commissioners for Negotiating said Treaty at the Court of France.

These papers speak for themselves and need no Strictures or remarks from us, neither is it our business to make any. You will observe, that in case of the absence or disability of any one or two of the Commissioners the other has full Power to Act. 
We therefore think it proper to inform you that Doctr. Franklin and Mr. Jefferson will take Passage with all Speed but it is necessary that their appointment on this business remain a profound Secret and we do not choose even to trust this paper with their rout. Suffice it therefore, that you expect them soon after this reaches your hands, but by different conveyances. And If you do not see some evident advantage will arise by Communicating this Commission to the French Ministry immediately, We give it as our opinion You had best suspend it, untill the arrival of one or both these Gentlemen, because You will then benefit of each others advice and abilities, and we apprehend their arrival will give additional Importance to the Embassy.
But should you be of opinion that delay will be in the least degree injurious to our Country or its Cause you must by all means use your own discretion in this matter, wherein we are not authorised to instruct or advise; we only offer our own thoughts on the Subject. Shou’d you think proper to disclose this Commission to the Ministers of France, enjoin the Stricktest Secrecy respecting the Names, or rather insist that it be not made known to any persons, but those whose office and employments entitle them to the communication that any others are joined with you in it because if that Circumstance reaches England before their arrival it will evidently endanger their Persons. The Congress have ordered the Secret Committee to lodge Ten thousand Pounds Sterling in France subject to the drafts or orders of the Commissioners for their support, and you may depend that remittances will be made for that purpose with all possible dilligence. We can also inform you, that you may expect instructions for forming Treaties with other Nations. Consequently you will Cultivate a good understanding with all the Foreign Ministers.
We have Committed these Important dispatches to the care of Mr. Wm. Hodge junr. who we hope will in due time have the pleasure to deliver them in person, he knows nothing more of their Contents, than that they are Important and in case of Capture his orders are to sink them in the Sea. This Young Gentlemans Character, Family, and alertness in the Publick Service, all entitle him to your Notice. He is also charged with some business from the Secret Committee wherein your Countenance and assistance may be usefull. You will no doubt extend it to him and also engage Mr. Morris’s exertions therein.
You will please to advance Mr. Hodge the Value of One hundred and fifty pounds Sterling for his Expences and transmit us his receipt for the same. We most fervently pray for a successfull negotiation and are with the utmost attention and regard Dear Sir Your affectionate Friends and Obedient humble Servants
B FranklinRobt Morris

PS Mr. Hodge has some instructions from the Secret Committee which he will lay before you and if the Negotiation of Monsr. Hortalez respecting Arms and Ammunition has been Conducted with success it will be needless for Mr. Hodge to make Contracts for those Articles. You will know how that matter is and direct Mr. Hodge accordingly, and if you shoud think it of more Consequence to send him immediately back here with dispatches than to employ him in the business that Committee have proposed he will obey your orders and Mr. Morris may do the other.
To The Honorable Silas Deane Esqr.

